DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usami et al. (US 2012/0097466 A1).
Regarding claim 1, Usami et al. disclose a pair of side members (Fig. 2, 12) extending along a length of a vehicle (para. [0027] disclose “a pair side sills 12 (illustrated in FIG. 2 only) which extends in a vehicle longitudinal direction”, i.e. the pair of side members extends along the length of the vehicle) in a lower part of the 5vehicle; and a first cross member (Fig. 2, 13 and 14) coupling the pair of side members (para. [0029]), wherein the first cross member comprises: an intermediate member (Fig. 2, 41 including 41a-41c of portion 21) extending along a width of the vehicle at a location further downward (Fig. 3 illustrates the downward location of 41c) with respect to the side members, the intermediate member being 10located under a motor unit (Fig. 2, element of 81 and para. [0035] discloses that the power unit 81 “comprises a motor unit”); and a pair of coupling members (Fig. 2, 48) respectively connected to opposite ends of the intermediate member along the width of the vehicle, the coupling members [AltContent: arrow][AltContent: rect]respectively extending downward or diagonally downward from the respective side members toward [AltContent: rect]the opposite ends of the intermediate member.  
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    454
    655
    media_image1.png
    Greyscale



As to claim 2, Usami et al. disclose wherein the coupling members (48) are respectively removably fastened to the opposite ends of the intermediate member by fastening members (Fig. 7, 98).  
Regarding claim 3, Usami et al. disclose 20further comprising: a second cross member (Fig. 2, 16) coupling the pair of side members (Fig. 2, 12) at a location further outward along the length of the vehicle with respect to the first cross member, wherein the second cross member includes an intermediate portion (Fig. 2, 15) along the width of the vehicle, the intermediate portion facing the motor unit (81) along the length of the vehicle.  
As to claim 4, Usami et al. disclose further comprising: a torque rod (Fig. 2, 85) extending from a lower part of the motor unit outward along the length of the vehicle, the torque rod being fastened to a bottom face of the second cross member.  
Regarding claim 5, Usami et al. disclose wherein the intermediate member has a linear shape extending straight along the width of the vehicle (Fig. 5 illustrates the linear shape of element 41 that extends along the width of the vehicle).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kambayashi (US 2014/0311812 A1) discloses a vehicle structure that includes rear side members extending along the length of the vehicle in a lower part of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612